Affirmed and Opinion Filed September 29, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01251-CR
                                      No. 05-14-01252-CR

                       LAVANDRA DONTEKA RUSHING, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-61091-W, F12-10110-W

                              MEMORANDUM OPINION
                           Before Justices Bridges, Francis, and Myers
                                   Opinion by Justice Francis

       Lavandra Donteka Rushing appeals her convictions for abandoning a child with the

intention to return and theft of property valued at $1,500 or more but less than $20,000. The trial

court assessed punishment in each case at confinement for eighteen months in a state jail facility.

On appeal, appellant’s attorney filed a brief in which she concludes the appeals are wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex.

Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised
appellant of her right to file a pro se response, but she did not file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts

and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.


Do Not Publish
TEX. R. APP. P. 47

141251F.U05
 
 
                                                        /Molly Francis/
                                                        MOLLY FRANCIS
                                                        JUSTICE
 




                                                 ‐2‐ 

 
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


LAVANDRA DONTEKA RUSHING,                            Appeal from the 363rd Judicial District
Appellant                                            Court of Dallas County, Texas (Tr.Ct.No.
                                                     F13-61091-W).
No. 05-14-01251-CR         V.                        Opinion delivered by Justice Francis,
                                                     Justices Bridges and Myers participating.
THE STATE OF TEXAS, Appellee



     Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
AFFIRMED.



       Judgment entered September 29, 2015.




                                              ‐3‐ 

 
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


LAVANDRA DONTEKA RUSHING,                            Appeal from the 363rd Judicial District
Appellant                                            Court of Dallas County, Texas (Tr.Ct.No.
                                                     F12-10110-W).
No. 05-14-01252-CR         V.                        Opinion delivered by Justice Francis,
                                                     Justices Bridges and Myers participating.
THE STATE OF TEXAS, Appellee



     Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
AFFIRMED.



       Judgment entered September 29, 2015.



 

 




                                              ‐4‐